DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/08/2019 and 4/10/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse in the reply filed on 2/22/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.



Applicant's election with traverse of Invention I in the reply filed on 2/22/2021 is acknowledged.  The traversal is on the ground(s) that the housing structure of Invention I and II.  This is not found persuasive because Invention I recites a foldable housing comprising two housing structures that incorporate a flexible display and use a hinge structure.  
a first conductive portion, a first non-conductive portion, and a second conductive portion arranged in sequence from the hinge structure; and a second housing structure connected to the hinge structure and foldable with the first housing structure with respect to the hinge structure”.  
In contrast, Invention II requires a housing including a first plate and a second plate.  Invention II also recites “wherein the side member includes a first conductive portion, a second conductive portion, and a non-conductive portion formed between the first conductive portion and the second conductive portion, and wherein the first conductive portion includes a first position and a second position closer to the non-conductive portion than the first position”.  Invention II does not require a display and does not recite the need for a foldable housing.  Invention two specifically recites a different arrangement that requires a separate search.  
Invention II also requires a specific arrangement reciting “wherein the side member includes a first conductive portion, a second conductive portion, and a non-conductive portion formed between the first conductive portion and the second conductive portion, and wherein the first conductive portion includes a first position and a second position closer to the non-conductive portion than the first position”.  This limitation is structurally different from Invention I which recites “a first conductive portion, a first non-conductive portion, and a second conductive portion arranged in sequence from the hinge structure”.  Invention II requires a different field of search that can include wireless electronic devices that do not use a foldable display and that can recite a different specific housing structure with a different specific arrangement of conductive and non-conductive parts.  These structural differences relate to the location of dual band antenna for different types of electronic devices (one Invention includes a foldable display and two housing structures while the other Invention merely requires a .    
The requirement is still deemed proper and is therefore made FINAL

Allowable Subject Matter
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a foldable housing including: a hinge structure; a first housing structure connected to the hinge structure and including: a first surface facing in a first direction, a second surface facing in a second direction opposite to the first direction, and a first side member, wherein the first side member encloses at least a portion of a space between the first surface and the second surface and includes a first conductive portion, a first non-conductive portion, and a second conductive portion arranged in sequence from the hinge structure; and a second housing structure connected to the hinge structure and foldable with the first housing structure with respect to the hinge structure, and including: a third surface facing in a third direction, a fourth surface facing in a fourth direction opposite to the third direction, and a second side member, wherein the second side member encloses at least a portion of a space between the third surface and the fourth surface and includes a third conductive portion, a second non-conductive portion, a fourth conductive portion, a third non-conductive portion, and a fifth conductive portion arranged in sequence from the hinge structure, and wherein the first surface faces the third surface in a folded state and the third direction is the same as the first direction in an unfolded state; a flexible display extending from the first surface to the third surface; a printed circuit board disposed between the first surface and the second surface and including at least one ground layer; at least one wireless communication circuit disposed in the printed circuit board and including: a first 
 	Kim (US 2017/0244818) and Kim (2017/0142241) are all cited as teaching some elements of the claimed invention including a first conductive member, a second conductive member, a flexible display, a ground layer, a first variable element,  a second variable element, a first terminal, a second terminal, and a hinge structure.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse in the reply filed on 2/22/2022.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845